Title: From Edward Hand to Goose Van Schaick, 29 May 1781
From: Hand, Edward
To: Van Schaick, Goose


                        
                            Sir
                            Orderly Office New Windsor 29th May 1781
                        
                        His Excy desires you will please to give him the Former Characters of William King, & John Henny sic, soldiers in your regiment, and under sentence of Death for
                            Desertion, that he may thereby judge which of them mercy may with the gratest propriety be extended to should he find it
                            consistant with the good of the service to pardon either of them. I am Sir with much respect &ca

                    